Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered April 7, 2009, convicting defendant, after a jury trial, of attempted murder in the second degree (five counts), assault in the first degree (five counts), and criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 25 years, unanimously affirmed.
The court properly admitted an incriminating letter, since there was adequate circumstantial proof that defendant was the source of the letter (see People v Hamilton, 3 AD3d 405 [2004], mod on other grounds 4 NY3d 654 [2005]). The contents and context of the letter strongly indicated that it was written by defendant, and the letter was very similar in content to another letter in evidence that was undisputedly in defendant’s handwriting. The issues raised by defendant went to the weight to be given by the jury to the letter, not its admissibility. In any *590event, any error was harmless (see People v Crimmins, 36 NY2d 230 [1975]). Defendant’s argument concerning the best evidence rule is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits.
We have considered and rejected defendant’s pro se claims regarding alleged bolstering testimony. Defendant’s remaining pro se claims are procedurally barred because they violate the terms of this Court’s order authorizing a pro se supplemental brief (see People v Hasanati, 48 AD3d 208 [2008]). Concur— Tom, J.P., Friedman, Sweeny, Moskowitz and DeGrasse, JJ.